                Case 5:19-cr-00056-EJD Document 31 Filed 09/06/19 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          marissa.harris@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) No. CR 19-CR-00056 EJD
                                                      )
14           Plaintiff,                               ) NOTICE OF SUBSTITUTION OF COUNSEL
                                                      )
15      v.                                            )
                                                      )
16   JIZHONG CHEN,                                    )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The United States Attorney’s Office hereby files this Notice of Substitution of Counsel to advise
20 the Court that Assistant United States Attorney Marissa Harris appears in this matter in substitution of

21 AUSA Matthew Parrella and AUSA Michelle Kane. Future ECF notices should be sent to Assistant

22 United States Attorney Marissa Harris with the following contact information: 150 Almaden Boulevard,

23 Suite 900, San Jose, California 95113. Email: marissa.harris@usdoj.gov. AUSA Matthew Parrella and

24 AUSA Michelle Kane should be removed from the list of persons to be noticed.

25 DATED: September 6, 2019                                      Respectfully submitted,

26                                                               DAVID L. ANDERSON0
                                                                 United States Attorney
27
                                                                           /s/
28                                                               MARISSA HARRIS
                                                                 Assistant United States Attorney
     NOTICE OF SUBSTITUTION OF COUNSEL                                                              v. 11/1/2018
     CR 19-CR-00056 EJD
